DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
The request filed on 6/13/2022, for a Request for Continued Examination (RCE) under 37 CFR 1.114 based on the Parent Application No. 16996604 is acceptable and a RCE has been established.  An action on the RCE follows.
 Response to Arguments
Applicant's arguments filed 6/13/2022 have been fully considered but they are not persuasive.  The examiner thoroughly reviewed the applicant' s arguments but firmly believes that the cited reference reasonably and properly meets the claimed limitation as rejected.
Applicant’s argument:  Regarding the arguments that the amendments overcome and distinguish from the Cobb reference. 
Examiner’s response:  Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
The applicant has amended the claims, so it should be of note that this is in response to the amendments and not the limitations to which the art was previously applied.  In an effort to distinguish from the prior art the applicant has cited in full several paragraphs that are not part of the paragraph grouping that is cited in the rejection.  However in review of the cited portions of the Cobb document the Examiner maintains that a distinction has not been clearly claimed or articulated that prevents the art when taken with a broadest reasonable interpretation (BRI) from encompassing the claimed limitations.  Throughout the cited portions it is clearly stated that rules are identified, and applied to elements in the scene be it metadata or object types and through the consideration of these rules and the analysis of variables in the elements under consideration a classification is made or an alarm is generated.  The applicant has stated that ‘generate an event’ has not been covered by the cited portions of Cobb but has in no way addressed the generation of alarms or the considerations placed on the inputs following analysis which certainly qualify as the generation of an event.  As such, despite the amendments, the applicant still has not clearly distinguished the cited portions of Cobb from the claimed limitations.  Therefore, the rejection is respectfully maintained.
c.	Applicant’s argument:  Regarding the application of the Tsukuda reference.
d.	Examiner’s response:  The applicant has argued that Tsukuda fails to cure the argued deficiencies in the Cobb citations.  This argument is moot in light of the response and maintaining of the Cobb reference by the Examiner as detailed above.  The applicant has not argued the application of the Tsukuda towards the limitations to which is was applied, nor has the applicant argued the combination of the two references.  As such Tsukuda is respectfully maintained as the secondary reference to Cobb in rejecting the claims as detailed in the previous office action.
e.	Applicant’s argument:  Regarding the rejected dependent claims and the associated prior art applied thereto.
f.	Examiner’s response:  As no specific arguments have been presented at this time outside of the argument to the Cobb reference to the independent claims, these references are respectfully maintained as references in rejecting the claims as detailed in the previous office action.

Claim Objections
Claim 2 is objected to because of the following informalities:  
In claim 2 line 4; ‘the one or more rules’ should read “the rule” based on the most recent amendments and to correct antecedent issues.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cobb (US Pub 20100260376) in view of Tsukda (herein after Tsu)(US Pub 20090268024).
Re claim 1, Cobb discloses a method of controlling a camera (Figure 1 element 105; Paragraphs 30-31), comprising: 
Receiving (Figure 1 element 105 signal to 115; Paragraphs 30-31), at a processor (Figure 1 element 120; Paragraphs 30-31) from the camera (Figure 1 element 105 signal to 115; Paragraphs 30-31), a video sequence of a scene (Paragraphs 30-32); 
Determining (Paragraphs 31-33; 35-39; 40; 48; 51-52), at the processor (Paragraphs 31-33; 35-39; 40; 48; 51-52), scene description metadata in the scene (Paragraphs 31-33; 35-39; 40; 51-52) from the video sequence (Paragraphs 31-33; 35-39; 40; 48; 51-52); 
Identifying (Paragraphs 32-34; 37-39; 46; 48; 51-53; 56), at the processor (Paragraphs 32-34; 37-39; 46; 48; 51-53; 56), a scene object types in the scene (Paragraphs 32-34; 37-39; 46; 48; 51-53; 56) based on the scene description metadata (Paragraphs 32-34; 37-39; 46; 48; 51-53; 56); 
identifying (Paragraphs 51-56; Figure 5 element 505), at the processor (Paragraphs 51-56; Figure 5 element 505), a rule (Paragraphs 51-56; Figure 5 element 505) based on the rule applying to the scene description metadata (Paragraphs 51-56; Figure 5 element 505) or the scene object type (Paragraphs 51-56; Figure 5 element 505), 
wherein the rule (Paragraphs 51-56; Figure 5 element 505) is configured to generate an event (Paragraphs 51-56; Figure 5 element 525) based on a detected object following a rule-specific pattern of behavior (Paragraphs 51-56; Figure 5 element 505/520/525); however Cobb fails to explicitly disclose (1) applying, at the processor, the rule to operation of the camera.
Regarding item (1) above, this design is however disclosed by Tsu.  Tsu discloses applying, at the processor, the rule to operation of the camera (Paragraphs 52-54; 55-57; 66; 70).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Cobb in order to incorporate the rule implementation as shown in Tsu as it would be obvious to one of skill in the art to allow the rules used to create a response from video analysis to serve to control or manipulate the camera function in order to adjust to the dynamic scenario and appropriately address a given scenario based on the goals for the analysis design.

Re claim 10, Cobb discloses an apparatus for controlling a camera, comprising: 
a memory (Figure 1 element 125/130; Paragraphs 30-31); 
and a processor (Figure 1 element 120; Paragraphs 30-31) in communication with the memory (Figure 1 element interconnection between 120/125/130; Paragraphs 30-31) and configured to: 
receive (Figure 1 element 105 signal to 115; Paragraphs 30-31) a video sequence of a scene (Figure 1 element 105 signal to 115; Paragraphs 30-32); AFDOCS/22651379.114Docket No.: 20-0197-US (039636.05100) 
determine (Paragraphs 31-33; 35-39; 40; 48; 51-52) scene description metadata (Paragraphs 31-33; 35-39; 40; 48; 51-52) in the scene from the video sequence (Paragraphs 31-33; 35-39; 40; 48; 51-52); 
identify (Paragraphs 32-34; 37-39; 46; 48; 51-53; 56) a scene object type (Paragraphs 32-34; 37-39; 46; 48; 51-53; 56) in the scene based on the scene description metadata (Paragraphs 32-34; 37-39; 46; 48; 51-53; 56); 
determine (Paragraphs 51-56; Figure 5 element 505) a rule (Paragraphs 51-56; Figure 5 element 505) based on the rule applying to the scene description metadata (Paragraphs 51-56; Figure 5 element 505) or the scene object type (Paragraphs 51-56; Figure 5 element 505), wherein each rule (Paragraphs 51-56; Figure 5 element 505) is configured to generate an event (Paragraphs 51-56; Figure 5 element 525) based on a detected object following a rule-specific pattern of behavior (Paragraphs 51-56; Figure 5 element 505/520/525); however Cobb fails to explicitly disclose to (1) apply the rule to operation of the camera.
Regarding item (1) above, this design is however disclosed by Tsu.  Tsu discloses to apply the rule to operation of the camera (Paragraphs 52-54; 55-57; 66; 70).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Cobb in order to incorporate the rule implementation as shown in Tsu as it would be obvious to one of skill in the art to allow the rules used to create a response from video analysis to serve to control or manipulate the camera function in order to adjust to the dynamic scenario and appropriately address a given scenario based on the goals for the analysis design.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cobb and Tsu as applied to claims 1 and 10 above, and further in view of Cobb (herein after Cobb2) (US Pub 20110050897).
Re claim 2, the combined disclosure of Cobb and Tsu as a whole discloses the method of claim 1, but fails however to explicitly disclose the design further comprising: storing one or more object-specific rules corresponding to each of a plurality of object types; and wherein determining the one or more rules comprises: identifying a matching object type as one of the plurality of object types that matches with the scene object type; and selecting as the rule the one or more object-specific rules corresponding to the matching object type.
This design is however disclosed by Cobb2.  Cobb2 discloses the design further comprising: storing one or more object-specific rules (Paragraphs 24-25) corresponding to each of a plurality of object types (Paragraphs 24-25); and wherein determining the one or more rules (Paragraphs 24-25) comprises: identifying a matching object type (Paragraphs 24-25) as one of the plurality of object types that matches with the scene object type (Paragraphs 24-25); and selecting as the rule the one or more object-specific rules (Paragraphs 24-25) corresponding to the matching object type (Paragraphs 24-25).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Cobb in order to incorporate the object identification as shown in Cobb2 in order to allow for the dynamic analysis of the scene to account for the presence or action of a classifiable object and perform a more specific response function.

Re claim 11, the combined disclosure of Cobb and Tsu as a whole discloses the apparatus of claim 10, but fails however to explicitly disclose wherein the processor is further configured to: store one or more object-specific rules corresponding to each of a plurality of object types; and wherein to determine the rule, the processor is further configured to: identify a matching object type as one of the plurality of object types that matches with the scene object type; and select as the rule the one or more object-specific rules corresponding to the matching object type.
This design is however disclosed by Cobb2.  Cobb2 discloses the design wherein the processor is further configured to: store one or more object-specific rules corresponding to each of a plurality of object types (Paragraphs 24-25); and wherein to determine the rule (Paragraphs 24-25), the processor is further configured to: identify a matching object type (Paragraphs 24-25) as one of the plurality of object types that matches with the scene object type (Paragraphs 24-25); and select as the rule (Paragraphs 24-25) the one or more object-specific rules corresponding to the matching object type (Paragraphs 24-25).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Cobb in order to incorporate the object identification as shown in Cobb2 in order to allow for the dynamic analysis of the scene to account for the presence or action of a classifiable object and perform a more specific response function.

Claims 6-9 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cobb and Tsu as applied to claims 1 and 10 above, and further in view of Marman (US Pub 20120062732).
Re claim 6, the combined disclosure of Cobb and Tsu as a whole discloses the method of claim 1, but fails however to explicitly disclose wherein determining the rule further comprises: receiving one or more custom rules from a user; and adding the one or more custom rules to the one or more rules.
This design is however disclosed by Marman.  Marman discloses determining the rule further comprises: receiving one or more custom rules from a user (Paragraphs 34, 41-42, 83); and adding the one or more custom rules to the one or more rules (Paragraphs 34, 41-42, 83).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Cobb in order to incorporate the rule implementations as shown in Marman as it would be obvious to one of skill to allow for the user to specifically modify or control an analysis rule to achieve a specific response or address a specific concern in the analysis.

Re claim 15, the combined disclosure of Cobb and Tsu as a whole discloses the apparatus of claim 10, but fails however to explicitly disclose wherein to determine the rule, the processor is further configured to: receive one or more custom rules from a user; and add the one or more custom rules to the one or more rules
This design is however disclosed by Marman.  Marman discloses wherein to determine the rule, the processor is further configured to: receive one or more custom rules from a user (Paragraphs 34, 41-42, 83); and add the one or more custom rules to the one or more rules (Paragraphs 34, 41-42, 83).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Cobb in order to incorporate the rule implementations as shown in Marman as it would be obvious to one of skill to allow for the user to specifically modify or control an analysis rule to achieve a specific response or address a specific concern in the analysis.

Re claim 7, the combined disclosure of Cobb and Tsu as a whole discloses the method of claim 1, but fails however to explicitly disclose wherein the scene description metadata comprise one or more of: motion detection; a rate of change of video frames; presence of an access controlled entrance; presence of an abandoned object in a public area; presence of a fence; presence of a wall; or presence of people in a queue.
This design is however disclosed by Marman.  Marman discloses the design further comprising wherein the scene description metadata comprise one or more of: motion detection (Paragraphs 34, 41-42, 83); a rate of change of video frames; presence of an access controlled entrance (Paragraphs 34, 41-42, 83); presence of an abandoned object in a public area; presence of a fence (Paragraphs 34, 41-42, 83); presence of a wall; or presence of people in a queue (Paragraphs 34, 41-42, 83).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Cobb in order to incorporate the scene analysis as shown in Marman as it would be obvious to allow for the detection and classification of elements, or the consideration of known or stationary elements within a FOV of the camera to dictate the functional analysis of the given camera view in order to anticipate a given event or consider a known element to incorporate in the rule determination processing.

Re claim 8, the combined disclosure of Cobb and Tsu as a whole discloses the method of claim 1, but fails however to explicitly disclose further comprising: selectively enabling the rule based on a user input.
This design is however disclosed by Marman.  Marman discloses the design further comprising: selectively enabling the rule based on a user input (Paragraphs 34, 41-42, 83).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Cobb in order to incorporate the rule implementations as shown in Marman as it would be obvious to one of skill to allow for the user to specifically modify or control an analysis rule to achieve a specific response or address a specific concern in the analysis.

Re claim 9, the combined disclosure of Cobb and Tsu as a whole discloses the method of claim 1, but fails however to explicitly disclose further comprising: modifying the rule based on a user input.
This design is however disclosed by Marman.  Marman discloses the design further comprising: modifying the rule based on a user input (Paragraphs 34, 41-42, 83).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Cobb in order to incorporate the rule implementations as shown in Marman as it would be obvious to one of skill to allow for the user to specifically modify or control an analysis rule to achieve a specific response or address a specific concern in the analysis.

Re claim 16, the combined disclosure of Cobb and Tsu as a whole discloses the apparatus of claim 10, but fails however to explicitly disclose wherein the scene description metadata comprise one or more of: motion detection; a rate of change of video frames; presence of an access controlled entrance; presence of an abandoned object in a public area; presence of a fence; presence of a wall; or presence of people in a queue.
This design is however disclosed by Marman.  Marman discloses wherein the scene description metadata comprise one or more of: motion detection (Paragraphs 34, 41-42, 83); a rate of change of video frames; presence of an access controlled entrance (Paragraphs 34, 41-42, 83); presence of an abandoned object in a public area; presence of a fence (Paragraphs 34, 41-42, 83); presence of a wall; or presence of people in a queue (Paragraphs 34, 41-42, 83).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Cobb in order to incorporate the scene analysis as shown in Marman as it would be obvious to allow for the detection and classification of elements, or the consideration of known or stationary elements within a FOV of the camera to dictate the functional analysis of the given camera view in order to anticipate a given event or consider a known element to incorporate in the rule determination processing.

Re claim 17, the combined disclosure of Cobb and Tsu as a whole discloses the apparatus of claim 10, but fails however to explicitly disclose wherein the processor is further configured to: selectively enable the rule based on a user input.
This design is however disclosed by Marman.  Marman discloses wherein the processor is further configured to: selectively enable the rule based on a user input (Paragraphs 34, 41-42, 83).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Cobb in order to incorporate the rule implementations as shown in Marman as it would be obvious to one of skill to allow for the user to specifically modify or control an analysis rule to achieve a specific response or address a specific concern in the analysis.

Re claim 18, the combined disclosure of Cobb and Tsu as a whole discloses the apparatus of claim 10, but fails however to explicitly disclose wherein the processor is further configured to: modify the rule based on a user input.
This design is however disclosed by Marman.  Marman discloses wherein the processor is further configured to: modify the rule based on a user input (Paragraphs 34, 41-42, 83).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Cobb in order to incorporate the rule implementations as shown in Marman as it would be obvious to one of skill to allow for the user to specifically modify or control an analysis rule to achieve a specific response or address a specific concern in the analysis.

Claims 3-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cobb and Tsu as applied to claims 1 and 10 above, and further in view of Beuhler (US Pub 20040130620).
Re claim 3, the combined disclosure of Cobb and Tsu as a whole discloses the method of claim 1, but fails however to explicitly disclose further comprising: receiving a subsequent video sequence; detecting an event based on the rule applied to the subsequent video sequence; and performing an operation based on detecting the event.
This design is however disclosed by Beuhler.  Beuhler discloses further comprising: receiving a subsequent video sequence (Paragraphs 99-15, 106-107, 111-114); detecting an event based on the rule applied to the subsequent video sequence (Paragraphs 99-15, 106-107, 111-114); and performing an operation based on detecting the event (Paragraphs 99-15, 106-107, 111-114). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Cobb in order to incorporate the subsequent video processing as shown in Beuhler as it would be obvious to one of skill to allow for the analysis of a scene to determine analysis rules and continue to apply the determined rules to a scene over a period of time to reduce the overall processing and analysis time.

Re claim 4, the combined disclosure of Cobb, Tsu and Beuhler as a whole discloses the method of claims 3; Cobb further discloses wherein performing the operation comprises one or a combination of: generating an alarm based on the event (Paragraphs 33, 51-56; Fig 2 element 250; Figure 5 element 525); generating a notification including event information of the event (Paragraphs 33, 51-56; Fig 2 element 250; Figure 5 element 525); or storing the subsequent video sequence and a plurality of video sequences in neighbor time windows of the subsequent video sequence (Paragraphs 33, 51-56; Fig 2 element 250; Figure 5 element 525).

Re claim 12, the combined disclosure of Cobb and Tsu as a whole discloses the apparatus of claim 10, but fails however to explicitly disclose wherein the processor is further configured to: receive a subsequent video sequence; detect an event based on the rule applied to the subsequent video sequence; and perform an operation based on detecting the event.
This design is however disclosed by Beuhler.  Beuhler discloses wherein the processor is further configured to: receive a subsequent video sequence (Paragraphs 99-15, 106-107, 111-114); detect an event based on the rule applied to the subsequent video sequence (Paragraphs 99-15, 106-107, 111-114); and perform an operation based on detecting the event (Paragraphs 99-15, 106-107, 111-114). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Cobb in order to incorporate the subsequent video processing as shown in Beuhler as it would be obvious to one of skill to allow for the analysis of a scene to determine analysis rules and continue to apply the determined rules to a scene over a period of time to reduce the overall processing and analysis time.

Re claim 13, the combined disclosure of Cobb, Tsu and Beuhler as a whole discloses the apparatus of claims 12; Cobb further discloses wherein to perform the operation, the processor is further configured to one or a combination of: generate an alarm based on the event (Paragraphs 33, 51-56; Fig 2 element 250; Figure 5 element 525); generate a notification including event information of the event (Paragraphs 33, 51-56; Fig 2 element 250; Figure 5 element 525); or store the subsequent video sequence and a plurality of video sequences in neighbor time windows of the subsequent video sequence (Paragraphs 33, 51-56; Fig 2 element 250; Figure 5 element 525).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cobb, Tsu and Beuhler as applied to claims 3 and 12 above, and further in view of Aghdasi (herein after Ag) (US Pub 20130128050).
Re claim 5, the combined disclosure of Cobb, Tsu and Beuhler as a whole discloses the method of claim 3, but fails however to explicitly disclose wherein the event comprises one or a combination of: presence of an abandoned object for more than an object movement threshold amount of time; an access controlled entrance open for a more than an open state threshold amount of time; and presence of more than a threshold number of people in an area.
This design is however disclosed by Ag.  Ag discloses wherein the event comprises one or a combination of: presence of an abandoned object for more than an object movement threshold amount of time (Paragraph 34); an access controlled entrance open for a more than an open state threshold amount of time (Paragraph 34); and presence of more than a threshold number of people in an area (Paragraph 34).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Cobb in order to incorporate the scene analysis as shown in Ag as it would be obvious to allow for the conditioning for certain object actions or behaviors over time in a given scene to trigger or alert to a condition under monitoring by the user in order to look for known or common object behaviors that relate to incidents or concern.

Re claim 14, the combined disclosure of Cobb, Tsu and Beuhler as a whole discloses the apparatus of claim 12, but fails however to explicitly disclose wherein
This design is however disclosed by Ag.  Ag discloses wherein the event comprises one or a combination of: AFDOCS/22651379.115Docket No.: 20-0197-US (039636.05100) presence of an abandoned object for more than an object movement threshold amount of time (Paragraph 34); an access controlled entrance open for a more than an open state threshold amount of time (Paragraph 34); and presence of more than a threshold number of people in an area (Paragraph 34).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Cobb in order to incorporate the scene analysis as shown in Ag as it would be obvious to allow for the conditioning for certain object actions or behaviors over time in a given scene to trigger or alert to a condition under monitoring by the user in order to look for known or common object behaviors that relate to incidents or concern.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cobb (US Pub 20100260376) in view of Tsukda (herein after Tsu)(US Pub 20090268024) and Sievert (US Pub 20150281710).
Re claim 19, Cobb discloses a non-transitory computer-readable medium (Paragraphs 10, 28-30) storing instructions for configuring rules for a camera (Paragraphs 10, 28-30), executable by a processor (Paragraphs 10, 28-30), for controlling a camera, comprising: 
a memory (Figure 1 element 125/130; Paragraphs 30-31); 
and a processor (Figure 1 element 120; Paragraphs 30-31) in communication with the memory (Figure 1 element interconnection between 120/125/130; Paragraphs 30-31) and configured to: 
receive (Figure 1 element 105 signal to 115; Paragraphs 30-31) a video sequence of a scene (Figure 1 element 105 signal to 115; Paragraphs 30-32); AFDOCS/22651379.114Docket No.: 20-0197-US (039636.05100) 
determine (Paragraphs 31-33; 35-39; 40; 48; 51-52) scene description metadata (Paragraphs 31-33; 35-39; 40; 48; 51-52) in the scene from the video sequence (Paragraphs 31-33; 35-39; 40; 48; 51-52); 
identify (Paragraphs 32-34; 37-39; 46; 48; 51-53; 56) a scene object type (Paragraphs 32-34; 37-39; 46; 48; 51-53; 56) in the scene based on the scene description metadata (Paragraphs 32-34; 37-39; 46; 48; 51-53; 56); 
determine (Paragraphs 51-56; Figure 5 element 505) a rule (Paragraphs 51-56; Figure 5 element 505) based on the rule applying to the scene description metadata (Paragraphs 51-56; Figure 5 element 505) or the scene object type (Paragraphs 51-56; Figure 5 element 505), wherein each rule (Paragraphs 51-56; Figure 5 element 505) is configured to generate an event (Paragraphs 51-56; Figure 5 element 525) based on a detected object following a rule-specific pattern of behavior (Paragraphs 51-56; Figure 5 element 505/520/525); however Cobb fails to explicitly disclose to (1) apply the rule to operation of the camera; and (2) wherein the scene description metadata includes a classification of the scene.
Regarding item (1) above, this design is however disclosed by Tsu.  Tsu discloses to apply the one or more rules to operation of the camera (Paragraphs 52-54; 55-57; 66; 70).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Cobb in order to incorporate the rule implementation as shown in Tsu as it would be obvious to one of skill in the art to allow the rules used to create a response from video analysis to serve to control or manipulate the camera function in order to adjust to the dynamic scenario and appropriately address a given scenario based on the goals for the analysis design.
Regarding item (2) this design is however disclosed by Sievert.  Sievert discloses wherein the scene description metadata (Paragraphs 22-25, 51-56) includes a classification (Paragraphs 22-25, 51-56) of the scene (Paragraphs 22-25, 51-56).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Cobb in order to incorporate the classification determination as shown in Sievert as it would be obvious within the scope of the design that the metadata be applied to automatically or efficiently determine as many attributes as possible in order to allow for the functional design of a given metadata consideration to be performed at a given standard, and the ability to generate or determine details of the scene would only serve to assist in the appropriate metadata processing of the elements and interests within the given scene.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R NEFF whose telephone number is (571)270-1848. The examiner can normally be reached Monday-Thursday; 6:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 5712723042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R NEFF/Primary Examiner, Art Unit 2631